Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 15 April 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa.
Quincy 15. April 1804.

I left New-York last Thursday morning the 12th: at 9 O’Clock in the Packet Cordelia, the same we went in last October—Friday evening we reached Providence, after a short, but very boisterous passage—Yesterday, I came from Bost Providence to Boston, and here last Evening—Mr: Otis and Patty had been equally prosperous in their passage, and arrived in Boston last Monday, the eighth day after we left Washington.
I found my father and all the family in good health; my mother however somewhat infirm.—Mrs: Charles Adams with her children are still here. I stop’d at Whitcomb’s and saw his wife and child, both apparently in perfect health, though Mrs: Whitcomb was a little complaining—Patty has not call’d to see her, nor delivered Caroline’s letter.
I feel already to use a vulgar phrase, like a fish out of water, without you and my children; but I will not complain—I hope to hear from you very soon, and to be assured that you are all well—Remaining in the mean time ever faithfully and affectionately your’s
John Q. Adams.